Citation Nr: 0330179	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-36855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, rated 50 percent disabling from August 22, 
1994 through June 12, 2000; and rated 70 percent disabling 
effective June 13, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1966 to May 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 decision by the New York 
RO which assigned an increased rating to 50 percent for PTSD; 
effective from August 22, 1994, the date of receipt of a 
claim for increase.  The veteran perfected an appeal from 
this determination.  A personal hearing at the RO was held in 
January 1996.  

By rating action in August 2002, the New York RO assigned an 
increased rating to 70 percent for PTSD; effective from June 
13, 2000.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, it is noted that while the veteran was examined by 
VA on several occasions during the pendency of this appeal, 
the findings from those examinations did not provide 
sufficiently detailed information to evaluate the severity of 
the service-connected PTSD, alone.  Such information is 
pertinent and necessary to evaluate the claim for an 
increased rating.  The most recent VA examinations in April 
and May 2001 offered very little in terms of manifestations 
of PTSD, and the earlier examinations, while just as sparse, 
are more than three years old.  

Furthermore, it does not appear that the claims file was made 
available to any of the examiners.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2002).  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
The Board finds this particularly significant in that the 
veteran's medical history consists of numerous medical 
reports incorporated into four volumes over a period of more 
than nine years.  Moreover, his psychiatric disabilities 
include both a psychosis and a neurosis, of which, only the 
latter is service connected.  

While this claim was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  The timing of this change in the 
regulations requires the VA to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation; and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It should be noted that the old 
criteria may be applied for the period prior to and after the 
promulgation of the revised regulations, whereas the revised 
criteria may not be applied prior to the effective date of 
enactment.  

In the instant case, the RO appropriately considered only the 
old criteria when it assigned a 50 percent evaluation in 
March 1995.  However, it appears that the 70 percent 
evaluation assigned in August 2002, was based on only the 
revised criteria, without mention of the old criteria.  As 
indicated above, this appeal arises from the March 1995 
rating decision.  Therefore, the RO must consider both the 
old and the revised criteria and apply the one most favorable 
to the veteran, subject to the limitations indicated above.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated him 
for his PTSD since May 2001.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  If there is no response for 
records from any private source, the 
veteran should be so notified and given 
the opportunity to personally attempt to 
obtain this information.  

3.  The RO should inquire whether the 
veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  
If the response is affirmative, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone, if feasible, since 
August 1994.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
The examiner, to the extent feasible, 
must dissociate those complaints and 
findings related to PTSD from any co-
existing psychiatric disability.  The 
examiner should provide responses to the 
following:  

Prior to November 7, 1996, did the 
symptoms caused by the veteran's PTSD 
more closely resemble:

(a)  Impairment where the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community. 
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggravated energy resulting in 
profound retreat from mature behavior 
must be demonstrated. The veteran must 
also be demonstrably unable to obtain or 
retain employment. 

(b)  The ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired. The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment. 

(c)  The ability to establish or maintain 
effective or favorable relationships with 
people are considerably impaired and by 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in a 
considerable industrial impairment. 38 
C.F.R. Part 4, Diagnostic Code 9411 
(1995).

Beginning November 7, 1996, which of the 
criteria did the impairment caused by the 
service-connected PTSD more closely meet 
either (a), (b), or (c) (listed above); 
or one of the criteria listed below ((d), 
(e) or (f):  

(d) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name. 

(e) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships

(f) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships 

A GAF score and an analysis of its 
meaning should be provided since August 
1994.  (Note: Multiple scores may be 
assigned during the period of the claim), 
and a discussion should be included of 
how the service-connected PTSD, alone, 
impaired the veteran's social and 
industrial adaptability since August 
1994.  In particular, the effect of the 
PTSD on the veteran's ability to pursue 
gainful employment since August 1994 
should be discussed.  

The examiner should describe his/her 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedules cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  However, the 
examiner must not assign a rating to the 
veteran's disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the development 
requested herein above was conducted and 
completed in full.  In particular, the RO 
should determine if the examiner has 
provided all medical findings necessary to 
rate the service-connected PTSD.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  The RO's consideration should 
include both the old and the revised 
rating criteria for psychiatric 
disability.  In this regard, it is noted 
that application of the new regulations 
is not appropriate prior to the effective 
date of the regulation change.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.    

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


